Title: James Madison to William Wirt, 2 October 1830
From: Madison, James
To: Wirt, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Octr. 1st 1830.
                            
                        
                        
                        I have received the copy of your "address" to the two societies of Rutgers College, and that of your "opinion"
                            on the case of the Cherokees, for both of which I return my thanks.
                        The address chose, certainly, a good subject, and made good use of it. And the views you have presented of
                            the question between Georgia and the Cherokees, are a sufficient pledge if there were no others, to those sons of the
                            Forest, now the pupils of Civilization, that justice will be done to their cause, whether the Forum for its final hearing,
                            be a Federal court, the American public or the civilised world.
                        I cannot but regret some of the Argumentative appeals which have been made to the minds of the Indians. What,
                            they may say, have we to do with the Federal Constitution or the relations formed by it between the Union and its members.
                            We were no parties to the compact, and cannot be affected by it. And as to a charter of the King of England, is it not as
                            much a Mockery to them, as the Bull of a pope dividing the world of discovery between the Spaniar[ds] and the Portuguese, was
                            held to be by the nations who disowned and disdained his authority.
                        The plea, with the best aspect, for dispossessing Indians of the lands on which they have lived, is, that by
                            not incorporating their Labour, and associating fixed improvements with the Soil, they have not appropriated it to
                            themselves, nor made the destined use of its capacity for increasing the number, of the enjoyments of the human race. But
                            this plea whatever original force be allowed to it, is here repelled by the fact, that the Indians are making the very use
                            of that capacity which the plea requires, enforced by the other fact, that the claimants themselves, by their councils,
                            their exhortations and their effective aids, have promoted that happy change in the condition of the Indians, which is now
                            turned agains[t] them.
                        The most difficult problem, is that of reconciling their interests with their rights. It is so evident that
                            they can never be tranquil or happy, within the bounds of a state, either in a separate or subject character, that a
                            removal to another home, if a good one can be found, may well be the wish of their best friends. But the removal ought to
                            be made voluntary, by adequate inducements present and prospective; and no means ought to be grudged, which such a measure
                            may require. I take this occasion, Sir, to reassure you of my high esteem & my cordial regards.
                        
                        
                            (Signed) James Madison
                                
                            
                        
                    